DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the appeal brief, filed on 1/20/2022.
Claim(s) 1-3 and 5-12 is/are allowed (renumbered 1-11).

Response to Arguments
Applicant’s arguments, see the bottom of page 10 to the top of page 13 of the appeal brief, filed on 1/20/2022, with respect to claim 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application, 15/153,606, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 10/14/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 2/24/2022, the examiner had a telephone interview with applicant’s representative, Simon Ford, at (408) 368-5595 to discuss amending independent claim(s) 1 to incorporate dependent claim 4 to obviate the 35 U.S.C. 101 subject matter eligibility rejections.
Authorization for this examiner’s amendment was given by Simon Ford, Registration No. 57,863, on 3/3/2022.
Please amend the claims, filed on 7/1/2021, as follows:
1.	(Currently Amended) A computer-implemented method, comprising:
identifying a first group of textual data;
calculating a predetermined number of word combinations that are to be determined for the first group of textual data, wherein the predetermined number is calculated as a function of a total number of documents in the first group of textual data;
determining the predetermined number of word combinations within the first group of textual data;[[ and]]
determining a first plurality of key words for the first group of textual data, utilizing the predetermined number of word combinations, including:
weighting each word within the predetermined number of word combinations according to a plurality of factors including a number of different word combinations 
ranking the plurality of weighted key words according to weight, and
selecting a predetermined number of the ranked, weighted key words;
filtering the first plurality of key words to identify unknown key words within the first plurality of key words; and
training a search engine to identify and define each of the unknown key words within the first plurality of key words.
2.	(Currently Amended) The computer-implemented method of Claim 1, comprising:

determining and storing a definition for each of the unknown key words within a relational database.
3.	(Currently Amended) The computer-implemented method of Claim 1, comprising:
dividing at least a portion of the documents within the first group of textual data into a training data group and a test data group; and
training [[a]]the search engine, utilizing the training data group and the test data group.
4.	(Cancelled).
6.	(Currently Amended) The computer-implemented method of Claim 1, wherein the plurality of factors 
in the predetermined number is calculated as a square root of (N/2), wherein N is a total number of documents within the first group of textual data.
8.	(Currently Amended) The computer-implemented method of Claim 1, comprising:
comparing the first plurality of key words for the first group of textual data to a second plurality of key words for a second group of textual data, wherein:
the first group of textual data is different from the second group of textual data,
each of the second plurality of key words include words that have an associated definition within the context of the second group of textual data, and
the associated definitions are stored in association with the second plurality of key words within a relational database;
identifying a first subset of the first plurality of key words that are not found within the second plurality of key words;
labelling the first subset of the first plurality of key words as unknown terms within the first group of textual data;
linking the first subset of the first plurality of key words to the first group of textual data; and
determining and storing a definition for each of the first subset within a relational database.
10.	(Currently Amended) The computer-implemented method of Claim 8, comprising identifying a subset of the first plurality of key words for the first group of textual data, based on in the subset includes only words within the first plurality of key words that are not found within the second plurality of key words.
12.	(Currently Amended) The computer-implemented method of Claim 1, comprising:
determining a number of key word vectors equaling the square root of half of the total number of documents in the first group of textual data; and
performing a latent dirichlet allocation (LDA) analysis on the first group of textual data to identify the determined number of key word vectors that are indicative of one or more predetermined subjects, including:
reading in and splitting up documents in the first group of textual data into text words, wherein only words that exist in two or more documents are analyzed,
providing a unique integer for each of the text words, utilizing a dictionary,
converting the documents within the first group of textual data into a bag-of-words array, wherein only each word, represented as the unique integer, and a number of times it was used is saved, and
analyzing the bag-of-words array using the LDA analysis to find the determined number of key word vectors.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“identifying a first group of textual data;
calculating a predetermined number of word combinations that are to be determined for the first group of textual data, wherein the predetermined number is calculated as a function of a total number of documents in the first group of textual data;
determining the predetermined number of word combinations within the first group of textual data;
determining a first plurality of key words for the first group of textual data, utilizing the predetermined number of word combinations, including:
weighting each word within the predetermined number of word combinations according to a plurality of factors including a number of different word combinations within the first group of textual data that include the word to create a plurality of weighted key words,
ranking the plurality of weighted key words according to weight, and
selecting a predetermined number of the ranked, weighted key words;
filtering the first plurality of key words to identify unknown key words within the first plurality of key words; and
training a search engine to identify and define each of the unknown key words within the first plurality of key words.”.
The dependent claim(s), which depend directly or indirectly upon claim(s) 1, is/are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1 and other recited features.

The prior art of record neither anticipates nor renders obvious the recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: March 9, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152